Department

of Health and Human Services

DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Center for Tobacco Products

D

Complainant,
v.
C.Y.J. Inc.,
Respondent

ocket No. C-12-1040

FDA Docket No. FDA-2012-H-0795

Decision No. CR2619

Date: September 20, 2012

INITIAL DECISION AND DEFAULT JUDGMENT

I enter a default judgment against Respondent, CYJ Inc. d/b/a Arco AM/PM #

82832 (also doing business as P

eter’s Kirkland Mini Market). The Center for

Tobacco Products (CTP) filed an administrative complaint against Respondent
that alleges facts and legal authority that are sufficient to justify the imposition of

a civil money penalty of $250.

Respondent did not timely answer the complaint

nor did it request an extension of time within which to file an answer.

CTP began this case by serving
the complaint with the Food an

a complaint on Respondent and by filing a copy of
Drug Administration’s (FDA) Division of

Dockets Management. The complaint alleges that Respondent impermissibly sold

tobacco products to a minor an

failed to verify the age of a person purchasing

tobacco products, violating the Federal food, Drug, and Cosmetic Act (Act) and its
implementing regulations at 21 C.F.R. Part 1140. See Complaint fj 1,7. CTP
seeks a civil money penalty of $250.

On July 27, 2012, CTP served t

e complaint on Respondent by United Parcel

Service, as is provided for by 21 C.F.R. §§ 17.5 and 17.7. In the complaint and
accompanying cover letter, CTP explained that, within 30 days, Respondent
should pay the penalty, file an answer, or request an extension of time in which to
file an answer. Complaint J 13. See also Cover Letter. CTP warned Respondent
that, if it failed to take one of these actions within 30 days, the Administrative Law
Judge could, pursuant to 21 C.F.R. § 17.11, issue an initial decision ordering it to
pay the full amount of the proposed penalty. Complaint § 18. Respondent did not
file an answer within the time provided by regulation.

I am required to issue a default judgment if the complaint is sufficient to justify a
penalty and the Respondent fails to answer timely or to request an extension. 21
C.F.R. § 17.11(a). For that reason, I decide whether a default judgment is
appropriate here, and I conclude that it is merited based on the allegations of the
administrative complaint and Respondent’s failure to answer them.

For purposes of this decision, I assume that the following facts alleged in the
complaint are true. Specifically:

e Respondent is an establishment that sells tobacco products. It is located at
11600 124" Avenue Northeast, Kirkland, WA 98034. Complaint § 2.

e On October 29, 2011, an FDA-commissioned inspector made observations
at Respondent’s place of business that included: sale of cigarettes or
smokeless tobacco to a minor under the age of 18. Complaint § 9.

e¢ On December 29, 2011, CTP issued a Warning Letter to Respondent that
recited the October 29, 2011 observations. The letter informed Respondent
that the observed facts constituted violations of regulations at 21 CFR §
1140.14(a) that prohibited sales of tobacco products to individuals under
the age of 18. It advised Respondent that failure to correct the violations
could result in the imposition of a civil money penalty or other regulatory
action by FDA. Complaint § 9.

e The Warning Letter was delivered to Respondent. See Proof of Service.
Respondent did not reply.

© On April 15, 2012, at about 11:38 a.m., PT, an inspector observed a minor
under the age of 18 buy a package of Camel Blue cigarettes at
Respondent’s place of business. Complaint § 1.

These facts establish that Respondent is liable under the Act. The Act prohibits
misbranding of a tobacco product. 21 U.S.C. § 331(k). A tobacco product is
misbranded if sold or distributed in violation of regulations issued under section
906(d) of the Act. 21 U.S.C. § 387c(a)(7)(B); 21 C.F.R § 1140.1(b). Under 21
C.F.R. § 1140.14(a), no retailer may sell cigarettes or smokeless tobacco to any
person younger than 18 years of age.

Here, Respondent sold tobacco products to individuals younger than age 18 on
two occasions, on October 29, 2011, and on April 15, 2012. These actions and
omissions by Respondent constitute a violation of law for which a civil money
penalty is merited. Therefore, I find that a civil money penalty of $250 is
permissible under 21 C.F.R. § 17.2

/s/
Steven T. Kessel
Administrative Law Judge

